RESOLUCIÓN
Examinados el Informe del Comisionado Especial de 3 de enero de 2005; los comentarios y las objeciones al Informe presentados por el Sr. Carlos Montañez Avilés y la Leda. Sylvia Vilanova Hernández; el escrito en torno a la comparecencia del Sr. Carlos F. Montañez Avilés y la Leda. Sylvia Vilanova Hernández presentado por la Oficina del Procurador General; el Informe Suplementario del Comisionado Especial de 16 de marzo de 2007, y los demás escritos presentados por las partes en el asunto de epígrafe, se ordena el archivo de esta querella.
Se apercibe a las Ledas. Carmen P. Cruz Rosario y Diana C. Méndez Ondina de que tienen el deber de tratar a los jueces del país con el mayor respeto y deferencia, y que cualquier imputación a éstos tiene que estar avalada con evidencia contundente e indubitada. Canon 9 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX; In re Crespo Enriquez, 147 D.P.R. 656 (1999).
Se les apercibe igualmente de que tienen el deber de actuar siempre conforme a los cánones de ética de la abogacía, aun frente a los requerimientos de sus clientes.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tri*789bunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo